Exhibit 10.8

UNITIL CORPORATION MANAGEMENT INCENTIVE PLAN

(amended and restated as of June 19, 2008)

The purpose of the Unitil Corporation Management Incentive Plan (the “Plan”) is
to provide key management employees of Unitil Corporation and its subsidiaries
identified on Exhibit A attached hereto (collectively, the “Corporation”) with
significant incentives related to the performance of the Corporation and thereby
to motivate them to maximize their efforts on the Corporation’s behalf. The Plan
is further intended to provide the Corporation’s key management employees with
competitive levels of total compensation when considered with their base
salaries.

I. PARTICIPATION

Key management employees of the Corporation who are selected by the
Corporation’s Board of Directors (the “Board”) for participation shall
participate in the Plan (each such participating key management employee, a
“Participant”) for the applicable Performance Period(s) (as defined below). Each
key management employee selected by the Board to participate in the Plan for a
Performance Period shall be notified of their selection, their Target Incentive
Award (as defined below) and the specific Performance Objectives and Performance
Standards (each as defined below) upon which their Incentive Awards (as defined
below), if any, shall be based. The Participants in the Plan for the applicable
Performance Period shall be set forth on Exhibit B attached hereto.

II. TARGET INCENTIVE AWARD

The Board shall establish an individual targeted award (the “Target Incentive
Award”) under the Plan for each Participant for each Performance Period,
expressed as a percentage of the Participant’s base salary (prior to reduction
under the Corporation’s 401(k) retirement plan or cafeteria plan, “Base Salary”)
earned during the applicable Performance Period. The Target Incentive Awards for
all Participants for the applicable Performance Period shall be set forth on
Exhibit B attached hereto.

III. PERFORMANCE PERIOD

The Performance Period is the period during which performance will be measured
for determining the amounts of Participants’ awards under the Plan (“Incentive
Awards”). The Performance Period for the Plan shall be the calendar year.

IV. PERFORMANCE OBJECTIVES

Prior to the beginning of each Performance Period, or as soon thereafter as
practicable, the Compensation Committee of the Board (the “Committee”) shall
establish, based in part upon the recommendations of the Corporation’s Chief
Executive Officer (the “CEO”), objectives for the performance of the Corporation
for the next following Performance Period, deemed necessary for the Corporation
to achieve its strategic plans (“Performance Objectives”), the achievement of
which or failure to achieve will result in the payment or nonpayment of
Incentive Awards. The Performance Objectives for the applicable Performance
Period shall be set forth on Exhibit C attached hereto.

 

1



--------------------------------------------------------------------------------

V. PERCENTAGE WEIGHTING

Coincident with the establishment of the Performance Objectives for a particular
Performance Period, the Committee shall, based in part upon the recommendations
of the CEO, determine the relevant weights (the “Percentage Weightings”) to be
assigned to each of the Performance Objectives established for such Period,
based on the relative impact of each Performance Objective on the Corporation’s
performance. The Percentage Weightings for the applicable Performance Period
shall be set forth on Exhibit C attached hereto.

VI. PERFORMANCE STANDARDS

Prior to the beginning of each Performance Period, or as soon thereafter as
practicable, the Committee shall, based in part upon the recommendations of the
CEO, establish the Performance Standards for each Performance Objective. The
Performance Standards for the current Performance Period shall be set forth on
Exhibit C attached hereto. Performance Standards shall be set for the following
three levels of achievement—“Threshold,” “Target” and “Maximum.”

A. Threshold: The minimum level of performance required for an Incentive Award
to be paid. No Incentive Award shall be paid for performance below this level.
Achievement of the Threshold level shall result in a payment equal to 50% of the
amount of the Target Incentive Award for the Performance Objective, as adjusted
by the applicable Percentage Weighting.

B. Target: The expected level of performance required, for which an Incentive
Award in an amount equal to 100% of the Target Incentive Award shall be paid for
the Performance Objective, as adjusted by the applicable Percentage Weighting.

C. Maximum: The maximum level of performance, for which an Incentive Award in an
amount equal to 150% of the amount of the Target Incentive Award shall be paid
for the Performance Objective, as adjusted by the applicable Percentage
Weighting. Achievement of a result greater than the Maximum level shall not
increase the amount of the Incentive Award.

VII. CONTROLLING THRESHOLD(S)

The Committee shall, based in part upon the recommendations of the CEO,
establish minimum organization performance level(s) for each Performance Period
(“Controlling Threshold(s)”) that must be satisfied by the Corporation for
Incentive Awards to be paid; provided, however, that a Controlling Threshold
need not be established for any particular Performance Period. The Controlling
Threshold(s) for the applicable Performance Period shall be set forth on Exhibit
B attached hereto.

 

2



--------------------------------------------------------------------------------

VIII. DETERMINATION OF INCENTIVE AWARDS

As soon as practicable following the completion of a Performance Period, the
Committee shall determine the degree of satisfaction of the Performance
Objectives and the amounts of the Incentive Awards payable in accordance with
the Plan, if any. The amount of the Incentive Award earned by each Participant
shall depend upon the degree of achievement of the Performance Standards for
each Performance Objective and the Percentage Weighting assigned thereto. If an
achievement level falls between the Threshold and Target levels or between the
Target and Maximum levels, the Incentive Award shall be linearly extrapolated
between the two levels. Award calculations will be applied to Base Salary earned
during the applicable Performance Period. Subject to the payment limitations in
paragraph X below and notwithstanding anything else to the contrary contained in
the Plan, the Committee shall have absolute discretion with respect to the
payment of Incentive Awards, including but not limited to the amount to be paid
and whether or not payment will be made, on the basis of business conditions.

IX. PLAN ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall, in its
sole discretion, interpret the Plan, prescribe, amend and rescind any rules and
regulations necessary or appropriate for administration of the Plan and make
such other determinations and take such other actions as it deems necessary or
advisable for such purposes. Any interpretation, determination or other action
made or taken by the Committee shall be final, binding, and conclusive. The
Committee may rely upon the advice, counsel, and assistance of the CEO in
performing its duties under the Plan.

X. PAYMENT OF INCENTIVE AWARDS

Payment of each Participant’s Incentive Award shall be made as soon as
practicable following the end of the applicable Performance Period, but not
prior to January 1 or later than March 15 of the calendar year following the
Performance Period (the “Incentive Award Payment Date”); provided, however, that
notwithstanding anything to the contrary contained in the Plan, no Incentive
Award shall be paid to any individual who is not employed by the Corporation on
the applicable Incentive Award Payment Date, unless due to the individual’s
death, disability (entitlement to benefits under the Corporation’s Long-Term
Disability Plan, “Disability”) or retirement at or after attaining age 55.
Incentive Award payments made due to the Participant’s death, Disability or
retirement at or after attaining age 55 shall be made on the applicable
Incentive Award Payment Date. All Incentive Awards shall be paid in a lump sum
in cash, less any amounts required for federal, state and local income and
payroll tax withholdings.

XI. DISCIPLINARY ACTION

Notwithstanding anything to the contrary contained in the Plan, a Participant
whose performance rating for a Performance Period is “Does Not Meet
Expectations” (pursuant to the Corporation’s Salary Administration Policy) shall
not receive an Incentive Award for such Performance Period.

 

3



--------------------------------------------------------------------------------

XII. TERMINATION OF EMPLOYMENT

If a Participant ceases to be employed by the Corporation (a) by reason of his
death, Disability or retirement at or after attaining age 55, the Participant’s
Incentive Award for the Performance Period in which his employment terminates
shall be calculated using the Participant’s Base Salary earned prior to his
termination of employment, or (b) other than by reason of his death, Disability
or retirement at or after attaining age 55, the Participant’s Incentive Award
for the Performance Period in which his employment terminates shall be
forfeited.

XIII. FUNDING

No funds shall be set aside or reserved for payment of Incentive Awards under
the Plan, and all obligations of the Corporation under the Plan shall be
unfunded and shall be paid from the general assets of the Corporation.

XIV. NOT EXCLUSIVE METHOD OF INCENTIVE

The Plan shall not be deemed to be an exclusive method of providing incentive
compensation for employees of the Corporation nor shall it preclude the Board
from authorizing or approving other forms of incentive compensation therefor.

XV. NO RIGHT TO CONTINUED PARTICIPATION

Participation in the Plan by an employee in any Performance Period shall not be
held or construed to confer upon such employee the right to participate in the
Plan in any subsequent Performance Period.

XVI. NO RIGHT TO CONTINUED EMPLOYMENT

None of the establishment of the Plan, participation in the Plan by a
Participant, the payment of any Incentive Award hereunder or any other action
pursuant to the Plan shall be held or construed to confer upon any employee the
right to continue in the employ of the Corporation or affect any right which the
Corporation may have to terminate at will the employment thereof.

XVII. NONTRANSFERABILITY OF AWARDS

Except by operation of the laws of descent and distribution, no amount payable
at any time under the Plan shall be subject to alienation by anticipation, sale,
transfer, assignment, bankruptcy, pledge, attachment, charge or encumbrance of
any kind nor in any manner be subject to the debts or liabilities of any person,
and any attempt to so alienate or subject any such amount shall be void.

XVIII. AMENDMENT AND TERMINATION

The Board may amend or terminate the Plan at any time; provided, however, that
no amendment or termination of the Plan shall adversely affect the entitlement
of a Participant to payment of any Incentive Award which has been determined by
the Committee prior to such amendment or termination, although the Board may
amend or terminate the rights of any Participant under the Plan at any time
prior to the determination of the amount of the Incentive Award to be paid
thereto for a Performance Period.

 

4



--------------------------------------------------------------------------------

XIX. EFFECTIVE DATE

The Plan shall be effective June 19, 2008 and shall continue in effect until
terminated by the Board.

 

5



--------------------------------------------------------------------------------

Exhibit A

Participating Subsidiaries

(updated as of December 1, 2008 to include Northern Utilities, Inc. and Granite
State Gas Transmission, Inc.)

Unitil Energy Systems, Inc.

Fitchburg Gas and Electric Light Company

Unitil Service Corp.

Usource LLC

Northern Utilities, Inc.

Granite State Gas Transmission, Inc.

 

6